Citation Nr: 0526138	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 of Title 38 of the United States 
Code.

(The issue of entitlement to an increased rating for 
bilateral pes planus is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's son




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found the veteran was not eligible for 
vocational rehabilitation benefits pursuant to Chapter 31 of 
Title 38, United States Code (Chapter 31).  A Notice of 
Disagreement was received in April 2003.  A Statement of the 
Case was issued in September 2004.  A timely appeal was 
received in October 2004.  

The veteran appeared and testified at a hearing before the 
undersigned Veterans Law Judge held in May 2005 at the RO.


FINDINGS OF FACT

1.  The veteran was service-connected for bilateral pes 
planus in March 1960, evaluated as 10 percent disabling until 
December 2001, and as 30 percent disabling thereafter.

2.  The veteran does not have a serious employment handicap.  






CONCLUSION OF LAW

The criteria for basic entitlement to vocational 
rehabilitation under Chapter 31 of Title 38 of the United 
States Code have not been met.  38 U.S.C.A. §§ 3101, 3102 
(West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from August 1953 to 
February 1955.  In March 1960, he was granted service 
connection for bilateral pes planus, evaluated as 10 percent 
disabling.  Thereafter, the veteran received Chapter 31 
benefits in 1960 and 1961.  These ended in 1961, apparently 
due to scholastic probation, although the veteran recently 
indicated it was because of his marriage.  In any event, in 
1972, the veteran reapplied for Chapter 31 benefits.  In a 
letter dated August 7, 1972, the RO denied the veteran's 
application on the basis that the period in which VA was 
authorized to provide such training had passed, and the 
veteran was not seriously disabled so he was not entitled to 
training beyond the established termination dates.

Following a re-evaluation of his service connected 
disabilities in January 2003, the veteran's disability rating 
was increased to 30 percent, effective from December 2001.  
Shortly thereafter, he filed a claim for Chapter 31 benefits.  
He met with a VA counselor regarding his application in March 
2003.  The VA counselor determined that the veteran was not 
entitled to Chapter 31 benefits.  This appeal ensued.  

Under the 1960 regulatory scheme, the veteran's basic 
termination date for vocational rehabilitation training would 
have been February 10, 1964, exactly nine years after his 
discharge from active service, unless one of the exceptions 
to the basic termination date were met.  Although the veteran 
was discharged from service February 10, 1955, he did not 
establish service-connection for his bilateral pes planus 
until March 14, 1960.  Thus the veteran had up to an 
additional four years after his basic termination date to 
complete his training, or until February 10, 1968.  The only 
exception to that termination date would be if the veteran 
were seriously handicapped.  38 C.F.R. §§ 21.40, 21.204, 
21.283, 21.288, in effect at the time.  The veteran's 
service-connected pes planus was evaluated as 10 percent 
disabling, at that time, which is a clear indication it was 
not a serious handicap.  In addition, the facts show that the 
veteran was not seriously handicapped.  The veteran 
maintained employment for over 30 years with the U.S. Postal 
Service, and he told the VA counselor that he did not have 
any problems at work caused by his service-connected 
disability.  Thus, the veteran's entitlement under Chapter 31 
terminated.  

38 U.S.C.A. § 3103 (c) currently permits a veteran to obtain 
Chapter 31 benefits after his period of entitlement 
terminated, if needed to overcome a serious employment 
handicap.  A serious employment handicap exists if the 
veteran has a neuropsychiatric service-connected disability 
rated at 30 percent or more disabling, or any other service-
connected disability rated at 50 percent or more disabling, 
or if certain other factors are present.  These are a prior 
history of poor adjustment in training and employment, and 
special efforts will be needed if the veteran is to be 
rehabilitated; the veteran's situation presents special 
problems due to non-service connected disability, family 
pressures, etc., and a number of special supportive services 
are needed to effect rehabilitation; the veteran's service 
connected disability has caused substantial periods of 
unemployment or an unstable work history; and the veteran has 
demonstrated a pattern of maladaptive behavior.  38 C.F.R. 
§ 21.52.  The veteran is service-connected for bilateral pes 
planus, which is currently evaluated as 30 percent disabling, 
and therefore, he does not meet the schedular criteria to be 
considered to have a serious employment handicap.  As to the 
other factors, the record does not reflect a prior history of 
poor adjustment in employment, (rather, it shows a decades 
long steady employment history).  Moreover, there is no 
indication of special problems from non-service connected 
disability, family pressures, or a pattern of maladaptive 
behavior.  38 C.F.R. § 21.52 (d), (e).  Therefore, the record 
does not show a serious employment handicap, and entitlement 
to benefits under Chapter 31, must be denied.   

In reaching this decision, the Board is aware of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), which addressed VA's notice and duty to 
assist obligations with respect veteran's applying for VA 
benefits.  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)). First, VA has a duty to notify the claimant 
and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A.

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, as where 
the matter at issue was not found in Chapter 51, of Title 38, 
United States Code.  Here as well, the benefit at issue is 
not found in Chapter 51, rather, it is found in Chapter 31.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 of Title 38 of the United States 
Code is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


